DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the Applicant’s amendment submitted on January 27, 2021.  In virtue of this amendment, claims 1-2 are now pending in the instant application.
Allowable Subject Matter
Claims 1-2 are allowed.
The following is an examiner’s statement of reasons for allowance:
Prior art of record fails to disclose or fairly suggest the following limitations:
A single-input and single-output touch phase-cut dimming controller, comprising … “the output positive electrode of the rectifier is connected to a collector of the IGBT; an emitter of the IGBT and a first end of the first resistor are connected to the over-current protection circuit; a second end of the first resistor is connected to an input negative electrode of the rectifier and the ground of the circuit; the power supply circuit is connected to the driver circuit, the single-chip microcomputer processor the touch circuit and the over-current protection circuit; and the single-chip microcomputer processor is connected to the sampling circuit, the driver circuit, the touch circuit, the over-current protection circuit and the brightness regulator”, in combination with the remaining claimed limitations as claimed in independent claim 1 (claim 2 is allowed as being dependent on claim 1).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Prior art Wang et al. – US 2009/0230880
Prior art Shteynberg et al. – US 2007/0182338
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUNG X LE whose telephone number is (571)272-6010.  The examiner can normally be reached on Monday to Friday from 10am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy C Johnson can be reached on 571-272-2238.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/TUNG X LE/Primary Examiner, Art Unit 2844                                                                                                                                                                                                        March 31, 2021